      Case 2:11-cr-00070-LMA-SS Document 451 Filed 12/10/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                     No. 11-70

EUGENE THOMPSON                                                          SECTION I

                             ORDER AND REASONS

      Before the Court is Eugene Thompson’s (“Thompson”) motion 1 for leave to

appeal in forma pauperis the Court’s October 20, 2020 Order 2 denying his request to

appoint counsel to represent him regarding his pending motion for compassionate

release. Because Thompson’s appeal is not taken in good faith, the motion is denied.

                                  BACKGROUND

      On May 10, 2012, the Court sentenced Thompson to a term of imprisonment of

300 months after he was found guilty of four counts relating to possession and

distribution of cocaine base and firearm possession. 3 The instant motion relates to

Thompson’s pending motion for compassionate release, filed October 19, 2020. 4 The

Court, mindful of its obligation to construe pro se filings liberally, interpreted the

motion to include a request for appointment of counsel to pursue the compassionate

release claim; it denied the request in an October 20, 2020 order. 5




1 R. Doc. No. 450.
2 R. Doc. No. 442.
3 R. Doc. No. 220.
4 R. Doc. No. 440.
5 R. Doc. No. 442.
      Case 2:11-cr-00070-LMA-SS Document 451 Filed 12/10/20 Page 2 of 5




      On November 2, 2020, Thompson filed a Notice of Appeal as to the Court’s

order, which he claims “denied [his] compassionate release motion and a request for

appointment of counsel.” 6    Thompson offered no basis for his appeal of either

decision. 7 On December 7, 2020, after correcting deficiencies in an earlier filing, 8

Thompson filed a motion to pursue the appeal in forma pauperis. 9

                                  LAW AND ANALYSIS

      A party may proceed with an appeal in forma pauperis when he “submits an

affidavit that includes a statement . . . that [he] is unable to pay such fees or give

security therefor.” 28 U.S.C. § 1915(a)(1). “A district court has discretion in deciding

whether to grant or deny a request to proceed in forma pauperis.” United States v.

Nevers, No. 16-088, 2020 WL 2513761, at *2 (E.D. La. May 15, 2020) (Morgan, J.)

(citing Prows v. Kastner, 842 F.2d 138, 140 (5th Cir. 1988); Williams v. Estelle, 681

F.2d 946, 947 (5th Cir. 1982)).

      A district court reviewing a motion to proceed in forma pauperis is primarily

tasked with evaluating “whether the costs of appeal would cause an undue financial

hardship.” Nevers, 2020 WL 2513761, at *2 (citing Prows, 842 F.2d at 140). However,

“[e]ven if the cost of appeal would cause an undue financial hardship, a district court

may nevertheless deny the appeal if the court finds it is not taken in good faith.” Id.

(citing 28 U.S.C. § 1915(a)(3); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)).



6 R. Doc. No. 444.
7 Id.
8 R. Doc. No. 448.
9 R. Doc. No. 450.

                                           2
      Case 2:11-cr-00070-LMA-SS Document 451 Filed 12/10/20 Page 3 of 5




“Objective ‘[g]ood faith is demonstrated when a party seeks appellate review of any

issue not frivolous.’”   Id. (quoting Howard, 707 F.2d at 220).         While claims of

“arguable merit” should be allowed to move forward in forma pauperis, “a complaint

is frivolous if it lacks an arguable basis either in law or in fact.” Id. (citing Payne v.

Lynaugh, 843 F.2d 177, 178 (5th Cir. 1988); Kingery v. Hale, 73 F. App’x 755, 755 (5th

Cir. 2003)).

      Thompson does not explain the basis of his appeal. To the extent he intends

to challenge the Court’s dismissal of his motion for compassionate release, this appeal

“lacks an arguable basis . . . in fact” because the Court has not dismissed the motion.

See Nevers, 2020 WL 2513761, at *2.

      To the extent Thompson seeks to challenge the Court’s denial of his request for

appointment of counsel, this appeal necessarily fails as a matter of law. As the Court

explained in the October 20, 2020 Order, there is no constitutional right to appointed

counsel in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555

(1987) (“[T]he right to appointed counsel extends to the first appeal of right, and no

further.”). In the context of 18 U.S.C. § 3582(c)(2) motions, which are analogous to

Thompson’s     motion    for   compassionate     release    pursuant    to   18    U.S.C.

§ 3582(c)(1)(A)(i), “the Fifth Circuit has held that defendants have no statutory or

constitutional right to counsel.” United States v. Joseph, No. 15-307, 2020 WL

3128845, at *1 (E.D. La. June 12, 2020) (Vance, J.) (citing United States v. Whitebird,

55 F.3d 1007, 1011 (5th Cir. 1995); United States v. Moore, 400 F. App’x 851, 852 (5th

Cir. 2010) (per curiam)).

                                            3
      Case 2:11-cr-00070-LMA-SS Document 451 Filed 12/10/20 Page 4 of 5




      It is true that “the Court may appoint counsel in the interest of justice[,]”

United States v. Mogan, No. 14-040, 2020 WL 2558216, at *4 n.29 (E.D. La. May 20,

2020) (Morgan, J.) (quoting United States v. Rodriguez, No. 10-17, 2015 WL

13664966, at *2 (S.D. Tex. Aug. 20, 2015) (citing United States v. Robinson, 542 F.3d

1045, 1051–52 (5th Cir. 2008))); see also 18 U.S.C. § 3006A(a)(2) (allowing

appointment of counsel under certain circumstances when “the court determines that

the interests of justice so require”). However, the interests of justice do not require

that counsel be appointed where a “[defendant’s] . . . motion d[oes] not involve

complicated or unresolved issues” or where a defendant proves capable of

representing himself pro se. See Joseph, 2020 WL 3128845, at *2 (quoting Moore, 400

F. App’x at 852 (addressing a § 3582(c)(2) motion on appeal)) (internal citation and

alterations omitted).

      As the Court noted in its earlier order, the compassionate release motion at

issue is not complex.    Moreover, Thompson has filed numerous post-conviction

motions and filed a substantive brief in support of his compassionate release motion—

he has proven capable of representing himself. See United States v. Delco, No. 09-57,

2020 WL 4569670, at *2 (E.D. La. Aug. 7, 2020) (Ashe, J.) (declining to appoint

counsel to a defendant seeking compassionate release, observing that there was no

“indication” that the defendant, who had submitted a 22-page brief, was “incapable

of adequately presenting his motion pro se”).




                                          4
       Case 2:11-cr-00070-LMA-SS Document 451 Filed 12/10/20 Page 5 of 5




       Consequently, the Court concludes that the appeal is not taken in good faith,

as it is frivolous. 10

                                       CONCLUSION

       Therefore,

       IT IS ORDERED that Thompson’s motion to proceed in forma pauperis on

appeal is DENIED.

       New Orleans, Louisiana, December 9, 2020.



                                            _______________________________________
                                                      LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE




10 Additionally, the Court notes that it is unclear whether Thompson in fact lacks
sufficient funds to cover the appellate fee costs. While his petition indicates a current
balance of $295.05, it also indicates average monthly deposits for the last six months
of $1,433—well in excess of the filing fee associated with the appeal. See R. Doc. No.
450-1.
                                             5
